United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
FINANCE & ACCOUNTING SERVICE,
Indianapolis, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1920
Issued: June 15, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 22, 2015 appellant filed a timely appeal of June 18 and September 18,
2015 merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to consider the merits of the case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of his
medical condition commencing December 25, 2014 causally related to his November 18, 2009
employment injury.
1
2

5 U.S.C. § 8101 et seq.

Together with his appeal request, appellant submitted a timely request for oral argument pursuant to 20 C.F.R.
§ 501.5(b). By order dated April 13, 2016, the Board exercised its jurisdiction and denied the request as appellant’s
arguments on appeal could be adequately addressed in a decision based on a review of the case as submitted on the
record. Order Denying Request For Oral Argument, Docket No. 15-1920 (issued April 13, 2016).

On appeal appellant contends that he disagrees with OWCP’s decision as the dental
treatment he received left him susceptible to breakage.
FACTUAL HISTORY
OWCP accepted that appellant, a 56-year-old accountant, broke a tooth, number 14, on
November 18, 2009 as a result of hitting a large bump in the road during a van ride between
military bases in Afghanistan and slamming his mouth shut. It authorized a porcelain crown.
On December 30, 2014 appellant filed a notice of recurrence (Form CA-2a). On the
claim form, he indicated that he sustained a recurrence due to medical treatment only on
December 25, 2014. Appellant stated that his front left tooth broke off while picking food from
between his front teeth. He alleged that “[t]his tooth was filed down very thinly and a crown was
put on it due to an injury sustained while on duty in Afghanistan.” Appellant submitted a
medical bill for dental services dated December 29, 2014 in support of his claim.
In a January 5, 2015 letter, OWCP requested additional evidence in support of the claim,
including a narrative medical report from appellant’s attending physician regarding the
relationship between the need for continued medical treatment and the accepted condition. It
afforded appellant 30 days to respond to its inquiries. OWCP further advised him that any
medical treatment he received would be at his own expense and if his claim was accepted later,
then he would be able to submit his expenses for reimbursement.
In response, appellant submitted a January 27, 2015 narrative statement reiterating his
claim that on December 25, 2014, as he cleaned his teeth with a tooth pick, his number nine
tooth broke off. He alleged that this tooth, along with several others, was fractured or damaged
in a vehicle accident while he was on duty in Afghanistan on November 18, 2009. Appellant
stated that, when he returned to the U.S., he reported the incident to OWCP and it paid a dentist
to repair the teeth. To make this repair the dentist filed the teeth down very finely in order to put
caps on top of them and appellant alleged that his teeth were so thin that when he used a tooth
pick to remove food from them the number nine tooth broke as though it were a tooth pick.
Appellant requested to have his tooth replaced as there was nothing there to repair. He also
submitted another dental bill dated December 29, 2014.
By decision dated February 20, 2015, OWCP denied the claim finding that medical
treatment at its expense was not authorized as the medical evidence submitted was insufficient to
establish a recurrence of appellant’s accepted condition causally related to the employment
injury. It noted that they dental bill only reflected costs for tooth number 9, rather than the
accepted tooth, number 14.
On March 27, 2015 appellant requested reconsideration and submitted a report dated
December 29, 2014 from his dentist, Dr. Amal Hamdi, who asserted that appellant was seen for
an emergency limited oral evaluation that day. Dr. Hamdi found that appellant had an existing
crown on tooth number nine that broke and part of the tooth structure had broken off, as well,
and was inside the crown. Appellant stated that he was eating on Christmas day when his tooth
broke. Dr. Hamdi determined that there was too much tooth structure loss to be able to save the
tooth and recommended surgical extraction.

2

By decision dated June 18, 2015, OWCP denied modification of its prior decision.
On June 25, 2015 appellant requested reconsideration and argued that due to limited
diagnostic equipment in the war zone the dentist in Afghanistan only noted that the number eight
tooth was chipped, but an examination back in the U.S. by his dentist, Dr. Ammar Louly,
indicated that four teeth, number 8, 9, 24, and 25, had been fractured. Appellant also argued that
OWCP had previously accepted his claim and authorized payment in the amount of $5,032.00 to
Dr. Louly for the repair of teeth numbers 8, 9, 24, and 25. He submitted dental records and
medical bills dated November 18, 2009 from Camp Phoenix Dental in Afghanistan and April 29,
2010 and March 23, 2015 from Dr. Louly indicating that appellant needed crowns for teeth
numbers 8, 9, 24, and 25 amounting to a total cost of $5,032.00.
By decision dated September 18, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
A recurrence of a medical condition is defined as a documented need for further medical
treatment after release from treatment for the accepted condition or injury.3 Continuous
treatment for the original condition or injury is not considered a recurrence of a medical
treatment nor is an examination without treatment.4 As distinguished from a recurrence of
disability, a recurrence of a medical condition does not involve an accompanying work
stoppage.5 It is the employee’s burden to establish that the claimed recurrence is causally related
to the original injury.6 Causal relationship is a medical issue that can generally be resolved only
by rationalized medical opinion evidence.7
ANALYSIS
OWCP accepted that appellant’s November 18, 2009 employment injury resulted in a
broken a tooth, number 14, and authorized a porcelain crown. On December 30, 2014 appellant
filed a claim for a recurrence of the need for medical treatment due to his November 18, 2009
injury. The issue on appeal is whether appellant’s need for medical treatment commencing
December 25, 2014 is causally related to his November 18, 2009 work injury.
In a December 29, 2014 report, Dr. Hamdi found that appellant had an existing crown on
tooth number nine that broke and part of the tooth structure had broken off, as well, and was
inside the crown. Appellant stated that he was eating on Christmas day when his tooth broke.
Dr. Hamdi determined that there was too much tooth structure loss to be able to save the tooth
and recommended surgical extraction. The report from Dr. Hamdi is insufficient to establish that
3

20 C.F.R. § 10.5(y).

4

Id.

5

Id. at § 10.5(x).

6

Id. at § 10.104. See also Mary A. Ceglia, 55 ECAB 626, 629 (2004).

7

See Jennifer Atkerson, 55 ECAB 317 (2004).

3

appellant sustained a recurrence of his accepted medical condition of a broken number 9 tooth.
Dr. Hamdi failed to provide sufficient medical rationale explaining how appellant’s symptoms or
condition beginning on December 25, 2014 were causally related to the accepted November 18,
2009 employment injury to tooth number 14. For these reasons, the Board finds that appellant
did not meet his burden of proof to establish a recurrence.
The dental records and medical bills of record do not constitute competent medical
evidence as they do not contain rationale by a physician relating appellant’s disability to his
employment.8 In the absence of a rationalized medical opinion from a physician explaining the
reasons why appellant sustained a recurrence of his medical condition commencing
December 25, 2014, causally related to his November 18, 2009 work injury, appellant has not
met his burden of proof to establish his claim.
On appeal appellant disagrees with OWCP’s decision. He alleged that OWCP had
previously accepted his claim for broken teeth numbers 8, 9, 24, and 25. The Board finds,
however, that the only accepted condition in this case is for broken tooth number 14. The Board
further finds that the evidence submitted by appellant lacks adequate rationale to establish a
causal connection between the alleged recurrence of his medical condition and the accepted
employment injury. Appellant has the burden of submitting sufficient medical evidence to
document the need for further medical treatment. He did not submit such evidence as required
and failed to establish a need for continuing medical treatment.9
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
his medical condition commencing December 25, 2014 causally related to his November 18,
2009 employment injury.

8

5 U.S.C. § 8101(2). See Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211
(1949) (a medical issue such as causal relationship can only be resolved through the submission of probative
medical evidence from a physician).
9

See J.F., 58 ECAB 331 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the September 18 and June 18, 2015 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: June 15, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

